Citation Nr: 0009026	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  94-20 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
May 1946 and from June 1950 to June 1954.  He died in March 
1995.  The appellant is the veteran's widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from an April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In April 1997, the Board 
remanded the case for further development.  The case was 
returned to the Board.  

The Board in October 1999 granted entitlement to service 
connection for the cause of the veteran's death.  The Board 
remanded the issue of entitlement to accrued benefits.

The record shows that the RO in November 1999 denied 
entitlement to accrued benefits.  The appellant has filed a 
timely appeal with the RO rating determination.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The Board in remanding this case applied the holding in Jones 
v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998), that 
interpreted the applicable law as requiring an existing 
pending claim at death for a surviving spouse to have a valid 
claim of entitlement to accrued benefits.  The requirement of 
a pending claim of entitlement was met in this case as the 
veteran's claim for service connection for residuals of 
asbestos exposure, denied by the RO in November 1993, was 
timely appealed to the Board.  

The record shows that the veteran's substantive appeal was 
received in May 1994 several months prior to his death.  The 
appellant's claim for accrued benefits was timely filed.  38 
U.S.C.A § 5121(c) (West 1991 & Supp. 1999);  38 C.F.R. § 
3.1000(c) (1999).  The Board in October 1999 determined that 
the veteran's death was the result of asbestos related 
disease linked to service.

The applicable law provides that except as provided in §§ 
3.1001 and 3.1008, where death occurred on or after December 
1, 1962, periodic monetary benefits (other than insurance and 
Service members' indemnity) authorized under laws 
administered by the Department of Veterans Affairs, to which 
a payee was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in § 
3.500(g) will, upon the death of such person, be paid as 
follows: (1) Upon the death of a veteran to the living person 
first listed as follows: (i) his or her spouse; (ii) his or 
her children (in equal shares); (iii) his or her dependent 
parents (in equal shares) or the surviving parent.  38 
U.S.C.A § 5121 (West 1991 & Supp. 1999);  38 C.F.R. § 3.1000 
(1999).



The Board returned the matter of entitlement to accrued 
benefits to the RO to satisfy due process requirements 
regarding the determination in the first instance of the 
extent of any entitlement.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board found a valid pending claim, that is the 
claim filed by the veteran in July 1993.  

The RO was asked to consider entitlement to accrued benefits 
based upon the pending claim to the extent provided under the 
law.  A review of the November 1999 RO decision on accrued 
benefits suggests that no consideration was given to any 
entitlement prior to the date of receipt of the death 
benefits claim in April 1995.

Accordingly, the claim of entitlement to accrued benefits is 
remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the issue of entitlement to 
accrued benefits based upon the pending 
claim for service connection filed by the 
veteran in July 1993, with consideration 
of all applicable laws and regulations. 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


